Citation Nr: 0114279	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for rash on trunk, 
arms, legs, and face, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1967 to June 
1970.

The RO has styled the veteran's claim for service connection 
for PTSD, as involving the question of whether new and 
material evidence has been submitted to reopen the claim.  
Service connection for PTSD was originally denied in a 
December 1992 rating decision.  The veteran submitted a 
notice of disagreement in June 1993, and the RO issued a 
statement of the case in July 1993.  Testimony of the veteran 
at a hearing in November 1993 is accepted by the Board as a 
substantive appeal, in lieu of VA Form 9.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (testimony offered at a hearing 
constituted a notice of disagreement when reduced to writing 
in a hearing transcript).  

Since the veteran perfected an appeal of the original denial, 
his claim has remained pending and new and material evidence 
is not necessary to reopen the claim.  The Board will 
consider the claim for service connection for PTSD on the 
merits.  Inasmuch as the veteran was furnished a statement of 
the case on the merits of his claim, and was afforded the 
opportunity to offer argument, evidence, and have a hearing 
on the merits; he is not prejudiced by the Board's 
consideration of his claim on this basis.  Curry v. Brown, 7 
Vet. App. 59 (1994).

This matter also comes to the Board from a November 1999 RO 
rating decision that (1) granted an increased evaluation for 
the veteran's skin rash on his trunk, arms, legs, and face 
(rated 30 percent under diagnostic code 7899-7806), effective 
from February 1999; and (2) denied a total rating for 
compensation purposes based on individual unemployability.

Entitlement to service connection for PTSD, and entitlement 
to a total rating for compensation purposes based on 
individual unemployability will be addressed in the remand 
portion of this decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).



(1)  Service connection for PTSD

The report of VA examination in 1992 shows a diagnosis of 
PTSD, as do more recent clinical reports.  This evidence 
shows a clear diagnosis of PTSD that warrants further 
development in this case to determine whether the veteran 
meets the eligibility requirements to establish service 
connection for this disorder.

 
A review of the record shows that not all of the veteran's 
service personnel records have been obtained.  These records 
could be helpful in corroborating the veteran's claimed 
stressors.  The veteran's DD Form 214 indicates that the 
veteran's last duty assignment was in Vietnam, and that his 
specialty was that of an Engine Mechanic.  This evidence and 
the other evidence does not show whether the veteran 
personally participated in combat, and additional evidence 
should be obtained from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in order to determine 
whether the veteran is a combat veteran and to corroborate 
his claimed stressors while in Vietnam.  M21-1, Part III, 
par. 5.14b.

Regarding his stressors, the Board notes that, to date, the 
veteran's descriptions of having experienced stressors in 
Vietnam have been vague and extremely general.  The veteran's 
descriptions did not include any specific names, locations, 
or dates regarding these claimed events.  Prior to attempting 
stressor verification, the RO should, once again, request 
from the veteran a statement containing as much detail as 
possible regarding the stressors to which he asserts he was 
exposed during service.  He should be asked to provide 
specific details of the claimed stressful events during 
service, such as dates, locations, detailed descriptions of 
the events, his service units at the time of the stressors, 
and the duty assignments, full names and any other 
identifying information concerning other individuals involved 
in the stressor events.  He should be notified that this 
information is critical to the attempted verification of his 
claimed stressors.  The Board emphasizes, for the veteran's 
benefit that, while he has reported experiencing stressor 
events, he has been very vague in the details of these 
reported incidents, either failing to identify individuals 
involved, or failing to give significant information 
regarding the dates, locations, and units involved in the 
claimed events.  This is particularly why the veteran should 
be informed of the need for additional information.

However, regardless of the veteran's response, the RO should 
then specifically summarize any information obtained from the 
veteran pursuant to this remand and also all information 
previously obtained regarding his claimed stressors 
(particularly, the correspondence received in July 1992 from 
the veteran, indicating that the veteran had to load body 
bags of those killed in action from the base to the boats or 
trucks to be sent home), and this information, as well as 
copies of the veteran's DD Form 214 and DA Form 20, should be 
forwarded to the USASCRUR for verification of his claimed 
stressors.  Specifically requested should be unit histories 
regarding the veteran's assigned units during his service in 
Vietnam.

Records in the claims folder reflect that the veteran has 
participated in group therapy sessions and has received 
treatment for PTSD from Dr. Spital since 1993 at a VA 
outpatient clinic in Daytona Beach, Florida, and/or at the VA 
medical facility in Gainesville, Florida. These records are 
not in the claims folder, and they could be relevant.  The 
duty to assist the veteran in the development of facts 
pertinent to his claim for service connection includes 
obtaining all relevant records and to provide him with an 
adequate examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Although there is medical evidence of record indicating that 
the veteran has a diagnosis of PTSD, it is unclear what 
stressor event(s) were relied upon in making the diagnosis of 
PTSD.  If the veteran does undergo an examination, the 
examiner should determine his current neuropsychiatric 
diagnosis, if any, and it is also important that the examiner 
address the etiological relationship of any diagnosed 
disorder to the veteran's service.

The Board notes that the provisions for rating service-
connected mental disorders were amended effective on November 
7, 1996, and that 38 C.F.R. § 3.304(f) pertaining to direct 
service connection for PTSD was amended on June 18, 1999.  
When the regulations are changed during the course of an 
appeal, the veteran is entitled to resolution of his claim 
under the criteria that is to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

(2)  Total Rating for Compensation Purposes
Based on Individual Employability and increased rating for 
skin disease.

Statements of the veteran in the claims folder are to the 
effect that he is unable to work due to his service-connected 
skin disease and PTSD.

Records in the claims folder show that the veteran is 
receiving Social Security benefits based upon disability.  
Reports of medical evaluations of the veteran that were used 
by SSA to award disability benefits have not been obtained, 
and they should be.  The United States Court of Appeals for 
Veterans Claims has held that when VA is put on notice of the 
existence of relevant SSA records, VA must seek to obtain 
those records before proceeding with the appeal.  Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).

The Board, further, observes that when a veteran submits a 
claim for a total rating based on individual unemployability, 
it may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, the Court specifically stated that, when the RO has 
merely offered its own opinion regarding whether a veteran is 
unemployable as a result of service-connected disability, VA 
has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service- connected disability has on his ability to 
work.  Friscia, 7 Vet. App. at 295, citing 38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 
6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

As shown above, service connection is in effect for the 
veteran's rash on trunk, arms, legs, and face.  The veteran 
was last examined for his service-connected disability in 
June 1999.  This examination contains no medical opinion as 
to the relationship between the veteran's service-connected 
disability and his claimed inability to secure or follow a 
substantially gainful occupation.  His assertions must also 
be viewed as a claim for extra-schedular evaluation.  In such 
a case the veteran must be afforded an opportunity to submit 
employment records showing the impact of his disability on 
employment.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board notes that the veteran's claim for service 
connection for PTSD remains pending.  It is the judgment of 
the Board that the examiner provide a medical opinion as to 
the relationship between the veteran's PTSD and his claimed 
inability to secure or follow a substantially gainful 
occupation.


(3)  Effective Date

A March 1997 RO rating decision granted service connection 
for rash on trunk, arms, legs, and face, and assigned a 10 
percent evaluation under diagnostic code 7899-7806, effective 
from September 1996.  In correspondence dated in June 1997, 
the veteran disagreed with that determination, claiming 
entitlement to an earlier effective date of award, thereby 
placing this issue in appellate status.  38 C.F.R. §§ 20.200, 
20.201 (2000).  A review of the record does not show that 
this issue has been made the subject of a statement of the 
case, and it should be.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board 
may not address this issue until the veteran has been sent a 
statement of the case.  38 C.F.R. § 20.200; Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for PTSD since 1992, and for 
his service-connected rash on trunk, 
arms, legs, and face since 1999.  Names 
and addresses of the medical providers, 
and dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file, 
including records of the veteran's 
participation in group therapy sessions 
and records of treatment by Dr. Spital 
for PTSD at the VA outpatient clinic or 
medical facility in Daytona Beach and/or 
Gainesville, Florida.  

2.  The veteran should also be invited to 
submit employment records that show the 
effects of his service connected 
disability on his ability to maintain 
employment.

The veteran should be advised, in 
accordance with the VCAA, of any 
deficiency in obtaining the records.

3.  The RO should request a search of the 
veteran's service personnel records from 
the National Personnel Records Center 
(NPRC) for any documentation of military 
service, visitation, or duty in Vietnam 
or service in the waters offshore.  Any 
records bearing on this point should be 
associated with the claims folder.

4.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the veteran and the medical records used 
as a basis to award those benefits.

5.  The veteran should also once again be 
asked to specify, in as detailed a 
fashion as possible, the circumstances 
surrounding the claimed stressor 
incident(s) which reportedly occurred in 
Vietnam.  He should specify, to the 
extent possible, the location and date of 
each event identified, the unit to which 
he was assigned at the time, and the full 
names of other individuals participating, 
if known, in addition to any other 
identifying information which may be 
relevant.  The veteran should be informed 
that the information is necessary to 
obtain supportive evidence and that 
failure to respond may result in an 
adverse determination.  The veteran's 
response should be associated with the 
claims folder.

6.  Regardless of the veteran's response, 
the RO must then review the entire file, 
including the veteran's previous 
statements of stressors and any 
additional information submitted by the 
veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all 
the veteran's claimed stressors for 
submission to the USASCRUR, and such 
sources as USASCRUR suggests.  A copy of 
the veteran's DD Form 214 and DA Form 
20 or equivalent service documents should 
be sent with the summary of the claimed 
stressors to the USASCRUR, and they 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

7.  After the above development, the RO 
should determine whether there is 
credible supporting evidence of the 
claimed stressor or stressors to support 
the diagnosis of PTSD due to service.  
This determination should reflect 
consideration of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) (i.e., 
whether the veteran is a "combat" 
veteran) and 38 C.F.R. § 3.304(f) 
(effective prior to and as of June 18, 
1999).  

8.  If, and only if, the RO determines 
that the record credibly supports a 
stressor to support the diagnosis of 
PTSD, the RO should afford the veteran a 
psychiatric examination.  The 
psychiatrist should state whether the 
veteran meets the criteria of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Third or Fourth 
Edition, for a diagnosis of PTSD; and 
whether there is a nexus between the PTSD 
and one or more of in-service stressors.  
The examiner should specifically identify 
the supporting stressors.  In addition, 
the psychiatrist should identify the 
employment limitations, if any, and the 
extent thereof, that result from the 
veteran's PTSD, and provide an opinion as 
to whether it is at least as likely as 
not that the veteran's PTSD renders him 
unable to secure or follow a 
substantially gainful occupation.  In 
order to assist the examiner in providing 
the requested information, the examiner 
should review the claims folder prior to 
the examination, and to satisfy court 
requirements, note in the examination 
report that such review was undertaken.

9.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected rash on trunk, 
arms, legs, and face.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
identify the employment limitations, if 
any, and the extent thereof, that result 
from the veteran's service-connected 
disability, and provide an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
disability renders him unable to secure 
or follow a substantially gainful 
occupation, whether it is exceptionally 
repugnant.  Any discussion should include 
specific findings regarding the veteran's 
ability to function independently, 
appropriately, and effectively in a 
worklike setting, as well as the 
appropriate period of time the veteran 
would be able to execute these actions 
during an eight-hour period, based solely 
on the limitations imposed by his 
service-connected disability.  

10.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
The RO should then review the veteran's 
claim for service connection for PTSD, 
taking into consideration both old and 
new regulations and criteria; and review 
the veteran's claim for a total rating 
for compensation purposes based on 
individual unemployability.

11.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

12.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to an 
effective date earlier than September 
1996 for service connection for rash on 
trunk, arms, legs and face.  The veteran 
should be advised that he must submit a 
VA Form 9 or substantive appeal within 60 
days in order to obtain appellate 
consideration of this issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 



